            Case 3:19-cv-07651-EMC Document 277 Filed 09/09/21 Page 1 of 2



1
                                UNITED STATES DISTRICT COURT
2                             NORTHERN DISTRICT OF CALIFORNIA

3

4    INTEL CORPORATION and APPLE INC.,            Case No. 3:19-cv-07651-EMC
5
                                  Plaintiffs,    [PROPOSED] ORDER GRANTING INTEL
6    v.                                          CORPORATION AND APPLE INC.’S
                                                 ADMINISTRATIVE MOTION TO FILE
7    FORTRESS INVESTMENT GROUP LLC,              MEMORANDUM OF POINTS AND
     FORTRESS CREDIT CO. LLC, UNILOC 2017        AUTHORITIES IN OPPOSITION TO
8    LLC, UNILOC USA, INC., UNILOC               DEFENDANTS’ JOINT MOTION TO
     LUXEMBOURG S.A.R.L., VLSI                   DISMISS UNDER SEAL
9
     TECHNOLOGY LLC, INVT SPE LLC,
10   INVENTERGY GLOBAL, INC., and IXI IP,
     LLC,
11
                                   Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
          Case No. 3:19-cv-07651-EMC                  [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                       ADMINISTRATIVE MOTION TO FILE MEMORANDUM
                                                                                      UNDER SEAL
           Case 3:19-cv-07651-EMC Document 277 Filed 09/09/21 Page 2 of 2



1            Having considered the motion filed by plaintiffs Intel Corporation and Apple Inc. and the
2    accompanying declarations, the Court grants Intel and Apple’s Administrative Motion to File
3
     Memorandum of Points and Authorities in Opposition to Defendants’ Joint Motion to Dismiss Under
4
     Seal with respect to the following portions of Plaintiffs’ Memorandum of Points and Authorities in
5
     Opposition to Defendants’ Joint Motion to Dismiss and to Strike Plaintiffs’ Second Amended
6

7    Complaint:

8

9     Page                             Line Number(s)

10    7                                13-17, 19-21

11    9                                10-13, 15-18

12    10                               11-12

13    21                               6-8

14    24                               19-21

15           IT IS SO ORDERED.

16
     Date: September 9, 2021                               By:___________________________
17                                                           EDWARD M. CHEN
18                                                           United States District Judge

19

20

21

22

23

24

25

26

27

28
       Case No. 3:19-cv-07651-EMC                      1       [PROPOSED] ORDER GRANTING INTEL AND APPLE’S
                                                                ADMINISTRATIVE MOTION TO FILE MEMORANDUM
                                                                                               UNDER SEAL
